DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6, 8-23 are pending.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/23/2020 has been entered.

Remarks are addressed below.

Canceled Claims

As to claim 7, it is canceled.

Claim Rejections - 35 U.S.C. §103

The following is a quotation of AIA  35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 are rejected under AIA  35 U.S.C. §103(a) as being unpatentable over Liang, US 2014/0164700, in view of Draper, et al., US 5,924,096.

1, Liang teaches a method for propagating changes to data records among components of a distributed computing system (Liang ¶¶13,22), the method comprising:
detecting a change, generated by a source component of the distributed computing system, to a data record stored by the source component;
Liang ¶¶16, 21-23 teach that data object (data record) changes such as writes are maintained in a master data center and then propagated to slave databases; Liang ¶29 teaches detecting and logging change/write requests: maintains a log of each key that a user accesses in the data center cluster, whether through a read request or write request;
storing a backlog entry to at least one backlog responsive to detecting the change,
Liang ¶29: maintains a log of each record key that a user accesses in the data center cluster, whether through a read request or write request
the backlog entry including a data record identifier that identifies a location of the changed data record stored by the source component and a time stamp indicating a time at which the backlog entry is being stored to the at least one backlog, wherein the backlog entry does not include contents of the changed data record;
Liang ¶29 teaches a timestamp, record ID (key or hash of key), type of operation, and data center, but no other content: log entries can include a timestamp of the user request, the key, the requested operation, the hash value of the key using a predetermined hash function, and the data center that the request was received at. Liang ¶30 teaches merging logs from distributed clusters into a global log: the global log is a chronological history of every key acted upon by a user throughout every data center in the system [history of data operations, including change operations, on record keys but not a history of other contents; further, Liang’s record key is a unique name that uniquely “identifies a location1”]


and resolving the backlog entry by retrieving, from the location in the source component that is identified in the backlog entry, updated data of the changed data record.
Draper 9:1-12 disclose reading master data objects (“the source component”) to obtain updated data for synchronizing records in cache replicas, and Draper 11:1-25 teach that master data is retrieved via a backlog pointer or other indicator of location for the master’s updated records2.

It would have been obvious to a person having ordinary skill in the art, having the teachings of Liang and Draper before the effective filing date of the claimed invention, to combine their processing methods because both references are addressing problems of data replication between master data and distributed cache replicas, so the appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results without any change in their respective functions3.
One would have been motivated to modify Liang with Draper to increase processing efficiency by providing an alternative virtual update log that “differs from implementations which use physical update logs by removing most of the overhead and scalability problems associated with the maintenance of such logs” (Draper 13:55-64). Draper 10:31-11:10 proposes additional advantages of modifying Liang’s physical logs with Draper’s virtual log method4.

	As to claim 4, the combination of Liang and Draper teaches the method of claim 1. Liang further teaches: further comprising: detecting a plurality of changes to a plurality of data records; and storing backlog entries for each of the plurality of changes to a separate backlog based on a respective corresponding data record identifier.
Liang ¶29 and Liang Fig. 1 teaches a separate log for each data center with a record identifier including the data center ID.

Claims 2-3 are rejected under AIA  35 U.S.C. §103(a) as being unpatentable over Liang, US 2014/0164700, in view of Draper, et al., US 5,924,096, in further view of Ramesh, US 2015/0026424, in further view of Ahn, et al., US 2015/0026424.

	As to claim 2, the combination of Liang and Draper teaches the method of claim 1. However, the combination may not teach explicitly every element of the following limitations as disclosed by Ramesh: further comprising: detecting a plurality of changes to the data record; storing backlog entries that identify each of the plurality of changes to the data record, wherein each backlog entry includes a corresponding time stamp identifying when the respective backlog entry was stored in the at least one backlog; and removing at least one backlog entry corresponding to the data record, based on at least one criterion, to deduplicate backlog entries that relate to the same data record.
Ramesh ¶51 and Tables 1.1 and 1.2 teach single-instancing for the same block, i.e., deduplicating for the same data record to compact a time-stamped change log (“backlog”)5:

It would have been obvious to a person having ordinary skill in the art, having the teachings of Liang and Ramesh before the effective filing date of the claimed invention, to combine their processing methods because both references are addressing problems of change-log data replication, so the appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results without any change in their respective functions.
One would have been motivated to modify Liang with Ramesh to increase processing efficiency by providing “an efficient manner of merging data block information with file information to create a change log for use in a file-based storage system” (Ramesh ¶58) [Note: file information refers to file metadata, not file contents].

Further, the combination may not teach explicitly every element of the following limitations as disclosed by Ahn:
wherein the at least one criterion includes detection of an overload condition in at least one component of the distributed computing system.
Ahn ¶307 teaches triggering data movement operations based on exceeding threshold load factors such as storage space and CPU utilization overload conditions; Ahn ¶327 discloses deduplication as a type of data movement operation to reduce data size.

It would have been obvious to a person having ordinary skill in the art, having the teachings of Liang and Ahn before the effective filing date of the claimed invention, to combine their processing methods because both references are addressing problems of change-log management, so the appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results without any change in their respective functions.
One would have been motivated to modify Liang with Ahn because Ahn provides specialized system monitoring and processing to improve load balancing (Ahn ¶150) in addition to providing backup and deduplication for log files, and “any kind of file or data structure may also benefit from opportunistic secondary copy operations” (Ramesh ¶10).

	As to claim 3, the combination of Liang and Draper and Ramesh and Ahn teach the method of claim 2. Ahn further teaches: wherein the at least one criterion further includes a storage size limit for the at least one backlog.
Ahn ¶¶307-311 with Fig. 3 and Ahn ¶¶327-328 with Fig. 4 teach a maximum size limit for a log file as a trigger to generate a “backup readiness score” that further triggers a data movement operation such as deduplication6, which Ahn discloses as a form of copy operation.

Claims 5-6, 8-10, are rejected under AIA  35 U.S.C. §103(a) as being unpatentable over Liang, US 2014/0164700, in view of Draper, et al., US 5,924,096, in further view of Blankesteijn, US 2002/0165724.

	As to claim 5, The combination of Liang and Draper teaches the method of claim 4. However, the combination may not teach explicitly every element of the following limitations as disclosed by Blankesteijn: further comprising:
detecting a plurality of changes generated by a plurality of source components;
A client application may need data from multiple stores. If the client application needs related data like items and sales orders, then if net changes are stored, the current period for both stores must be frozen synchronously. In all cases the client application uses a single request number for a range of stores. The single request number guarantees that for each store the client will receive the same range of data. Stores that need to be synchronized are grouped in a subscription, Blankesteijn ¶266
and storing backlog entries for changes generated by different ones of the source components to separate respective backlogs.
Blankesteijn ¶¶76-79,204-210 teach multiple logs representing a composite logical queue at Blankesteijn Fig. 2 label 146, Method (enterprise class multiple virtual processing environment under Blankesteijn Fig. 2 System, with further details disclosed at Blankesteijn Fig. 3, Fig. 4, and Fig. 5
Blankesteijn ¶119 teaches: preprocessor 112 filters transactions on an identified session/program that executed the transaction. For example, the preprocessor 112 only passes transactions that originate from sessions or programs from the Financials software package, or only passes transactions from a specific processing session [please see also Blankesteijn Fig. 8 correlating a server run with a Log ID]

It would have been obvious to a person having ordinary skill in the art, having the teachings of Liang and Blankesteijn before the effective filing date of the claimed invention, to combine their processing methods because the references are both addressing problems of change-log data replication, so the appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results without any change in their respective functions.
One would have been motivated to combine features from the references generally to build a more complete system, and more specifically, a skilled person would modify Liang with Blankesteijn to improve system efficiency in cases where target data structure differs from source (Blankesteijn ¶11) or where application level synchronization is impractical (Blankesteijn ¶12), So “data change objects are combined to render a net change object that incorporates all related changes” [with filters] “applied to minimize transmitting irrelevant changes to subscribing client applications,” so “performance is enhanced by preprocessing changes before they are requested by a client application” (Blankesteijn ¶¶14-19).

	As to claim 6, The combination of Liang and Draper teaches the method of claim 1. However, the combination may not teach explicitly every element of the following limitations as disclosed by Blankesteijn: further comprising: storing, at least at one consumer consuming the backlog entries, a watermark which represents the backlog entry of a respective backlog that was last consumed by the at least one consumer.
Input parameters to the purge function 680 include: a Subscription ID; a Highest Request Number to be Purged; and whether to also clear data for requests that have not yet been read (completely) … actual purge is not performed if a store is used in one or more other subscriptions, and the request for that subscription has not yet been purged, Blankesteijn ¶¶314-315 [system-managed watermark, Highest Request Number]
Usually a period can only be purged after every client completely processes it. In the case of changes, a net change server system can have multiple clients per store, so in that case the server/store needs to know the status for each client. However, the client is not known explicitly. The exemplary NetList implementation allows the client to be anonymous. The client itself keeps track of the status, Blankesteijn ¶265 [watermark managed by subscriber/consumer]

	As to claim 8, the combination of Liang and Draper teaches the method of claim 1. However, the combination may not teach explicitly every element of the following limitations as disclosed by Blankesteijn: further comprising: providing the updated data to at least one target component.
Applications retrieve data change objects (including net change objects) via a retrieve interface 126 that generally operates according to a "pull" mechanism initiated by applications that receive the data change objects or net change objects having aggregated changes, Blankesteijn ¶95

	As to claim 9, the combination of Liang and Draper and Blankesteijn teaches the method of claim 8. Blankesteijn further teaches: wherein the updated data is selectively provided to one or more target components, among a plurality of target components, that are interested in the updated data.
propagation interface also supports such replication mechanisms as publication to one or more subscriber client applications and broadcast to all listeners, Blankesteijn ¶44 [broadcast to plurality of listeners]

	As to claim 10, the combination of Liang and Draper and Blankesteijn teaches the method of claim 8. Blankesteijn further teaches: further comprising: resolving a plurality of backlog entries; automatically ceasing resolving upon detection that the at least one target component is nonresponsive; and automatically resuming resolving upon detecting that the at least one target component is responsive again.
An exception is rendered in response to a timeout. In such case one of the periods could not be frozen or a server may not be running … By tracking progress at each stage through the net change server 18's processes, the server 18 is capable of continuing where processing was previously interrupted, Blankesteijn ¶¶287,72 [please see also Blankesteijn ¶¶308-312, disclosing details of timeout statuses]

Claim 11 is rejected under AIA  35 U.S.C. §103(a) as being unpatentable over Liang, US 2014/0164700, in view of Draper, et al., US 5,924,096, in further view of Blankesteijn, US 2002/0165724, in further view of Tsirogiannis, et al., US 2014/0279838.

	As to claim 11, the combination of Liang and Draper and Blankesteijn teaches the method of claim 8. However, the combination may not teach explicitly every element of the following limitations as disclosed by Tsirogiannis: wherein the at least one target component includes at least one of a search service (Tsirogiannis ¶9 teaches search services as targets of log data), a recommendation service, and a statistics service.

It would have been obvious to a person having ordinary skill in the art, having the teachings of Liang and Tsirogiannis before the effective filing date of the claimed invention, to combine their processing methods because the references are complementary. Liang is a log-based replicator, and “Log formats often change and developers may add new fields, or change the field type” (Tsirogiannis ¶97), while Tsirogiannis ¶20 teaches a “schema inference module … to dynamically create a cumulative schema for objects retrieved from a first data source … to a data destination system according to the cumulative schema.” A person having ordinary skill in the art is presumed to have knowledge of relevant art, and with both references teaching methods in the field of computer data transfer, the features of either reference would suggest their application to the other, and their elements can be combined according to known methods to yield predictable results without any change in respective functions. Tsirogiannis’ schema maintenance system would be an obvious data management facility to save developer time and/or alert database administrators as to changes in data streams such as log files where intervention might be necessary during ordinary operating conditions.
One would have been motivated to combine features from the references, generally, to build a more integrated and automated provider-to-consumer data distribution system. But specifically, a skilled person would be motivated to modify Liang’s change-log-based update system with Tsirogiannis’ schema automation for schema updates and also for the advantage of Tsirogiannis’ monitoring of log format changes, knowing that many “data stores that support replication maintain a log of operations … to ensure that replicas stay in sync … By reading this log, the monitoring process can identify new records that need to be ingested” (Tsirogiannis ¶352).

Claims 12-17 are rejected under AIA  35 U.S.C. §103(a) as being unpatentable over Liang, US 2014/0164700, in view of Draper, et al., US 5,924,096, in further view of Tsirogiannis, et al., US 2014/0279838.

As to claim 12, The combination of Liang and Draper teaches the method of claim 1. However, the combination may not teach explicitly every element of the following limitations as disclosed by Tsirogiannis: further comprising: detecting a change to a schema of the data record identified in the backlog entry; and notifying at least one target component that the schema has been modified for the data record.
The system automatically detects new data as it is added, Tsirogiannis ¶233 [detecting changed schema]
automatically presenting an inferred schema to the user, Tsirogiannis ¶72 [notify target user]
report the data of some of the retrieved objects to a user as potentially being typed incorrectly, Tsirogiannis ¶24 [specific schema issue notifications]

It would have been obvious to a person having ordinary skill in the art, having the teachings of Liang and Tsirogiannis before the effective filing date of the claimed invention, to combine their processing methods because the references are complementary. Liang is a log-based replicator, and “Log formats often change and developers may add new fields, or change the field type” (Tsirogiannis ¶97), while Tsirogiannis ¶20 teaches a “schema inference module … to dynamically create a cumulative schema for objects retrieved from a first data source … to a data destination system according to the cumulative schema.” A person having ordinary skill in the art is presumed to have knowledge of relevant art, and with both references teaching methods in the field of computer data transfer, the features of either reference would suggest their application to the other, and their elements can be combined according to known methods to yield predictable results without any change in respective functions. Tsirogiannis’ schema maintenance system would be an obvious data management facility to save developer time and/or alert database administrators as to changes in data streams such as log files where intervention might be necessary during ordinary operating conditions.
One would have been motivated to combine features from the references, generally, to build a more integrated and automated provider-to-consumer data distribution system. But specifically, a skilled person would be motivated to modify Liang’s change-log-based update system with Tsirogiannis’ schema automation for the advantage of Tsirogiannis’ monitoring of log format changes, knowing that many “data stores that support replication maintain a log of operations … to ensure that replicas stay in sync … By reading this log, the monitoring process can identify new records that need to be ingested” (Tsirogiannis ¶352).

	As to claim 13, the combination of Liang and Draper and Tsirogiannis teaches the method of claim 12. Tsirogiannis further teaches: further comprising: refraining from providing the updated data to at least one of the at least one target component, responsive to detecting the change to the schema.
[Tsirogiannis ¶¶3-19 discloses numerous examples where targets cannot receive input data without first establishing a schema; updated data not provided until an appropriate schema is created]

	As to claim 14, the combination of Liang and Draper and Tsirogiannis teaches the method of claim 13. Tsirogiannis further teaches: further comprising: notifying at least one source component that the updated data will not be provided to at least one of the at least one target component, wherein the notifying includes providing a reason based on the change to the schema.
possible to specify data that the user does not want ingested. A JSON schema or a relational schema can be provided, describing the portion of the data that should not be ingested. Then it is simply a matter of recording that information in the metadata service which tells the ingestion process to simply skip those elements of all future rows, Tsirogiannis ¶237

	As to claim 15, the combination of Liang and Draper and Tsirogiannis teaches the method of claim 12. Tsirogiannis further teaches: further comprising: providing only a portion of the updated data that is unaffected by the detected change to the schema to the at least one target component.
While the system described here for ingesting data and doing incremental updates can ingest all data from the source, it is relatively simple to ingest only a subset, Tsirogiannis ¶236 [obvious design choice to select a subset of data that has been known to be valid by prior processing routines]

	As to claim 16, The combination of Liang and Draper teaches the method of claim 1. However, the combination may not teach explicitly every element of the following limitations as disclosed by Tsirogiannis: wherein detecting the change includes at least one of:
detecting activity in an operations log (oplog) of the source component;
when analyzing data such as log data, data will be frequently added … For example, MongoDB exposes an oplog (operations log), which can be queried … contains an entry for every insert, update, and delete operation in the database. … schema representation module 378 may update the schema by inserting new attributes, new sub-attributes, etc., Tsirogiannis ¶¶170,352,278 [oplog access]
detecting a hypertext transfer protocol (HTTP) post; or direct database access performed on the source component.
periodically monitor the filesystem for changes ... Once new source data has been detected … the ingest process can simply open the file and read the data directly, Tsirogiannis ¶¶350-353 [direct database/filesystem access]

	As to claim 17, The combination of Liang and Draper teaches the method of claim 1. However, the combination may not teach explicitly every element of the following limitations as disclosed by Tsirogiannis: wherein when two or more producers access the source component to detect changes to data records stored by the source component, different ones of the producers accessing the source component use different respective access methods, the access methods are selected from a list including: detecting a hypertext transfer protocol (HTTP) post;
detecting activity in an operations log (oplog);
Semi-structured data may have varying structure, both over time and across different sources … when analyzing data such as log data, data will be frequently added … For example, MongoDB exposes an oplog (operations log), which can be queried … contains an entry for every insert, update, and delete operation in the database. … schema representation module 378 may update the schema by inserting new attributes, new sub-attributes, etc., Tsirogiannis ¶¶70,170,352,278 [oplog access]
and direct database access of the source component.
periodically monitor the filesystem for changes ... Once new source data has been detected … the ingest process can simply open the file and read the data directly … they may have multiple sources that they want to combine into the same destination, or vice versa. To combine tables, users may specify a join key and the join can be done in the index store before export, Tsirogiannis ¶¶350-353, 411-413 [direct database/filesystem access, multiple sources, different source formats]

Claims 18, 20, 22-23 are rejected under AIA  35 U.S.C. §103(a) as being unpatentable over Liang, US 2014/0164700, in view of Blankesteijn, US 2002/0165724.

	As to claim 18, Liang teaches a computer system comprising: memory to store at least one backlog;
Liang Fig. 6, Fig. 7, Fig. 8 and ¶¶56-71 teach system architecture including memory for storing log entries
at least one producer to interface with at least one source component of a distributed computing system, each producer configured to write, in response to a change to a data record stored by the at least one source component with which the producer interfaces, a backlog entry to the at least one backlog,
Liang ¶¶16, 21-23 teach that data object (data record) changes such as writes are maintained in a master data center (producer) and then propagated to slave databases (consumers); Liang ¶29 teaches detecting and logging change/write requests: maintains a log of each key that a user accesses in the data center cluster, whether through a read request or write request
Liang ¶29: maintains a log of each record key that a user accesses in the data center cluster, whether through a read request or write request
the backlog entry comprising a data record identifier that identifies a location of the changed data record stored by the at least one source component and a time stamp indicating a time at which the backlog entry is being written to the at least one backlog, wherein the backlog entry does not include contents of the data record;
Liang ¶29 teaches a timestamp, record ID (key or hash of key), type of operation, and data center, but no other content: log entries can include a timestamp of the user request, the key, the requested operation, the hash value of the key using a predetermined hash function, and the data center that the request was received at. Liang ¶30 teaches merging logs from distributed clusters into a global log: the global log is a chronological history of every key acted upon by a user throughout every data center in the system [history of data operations, including change operations, on record keys but not a history of other contents; further, Liang’s record key is a record name that “identifies a location” because it is a record name found in a relative location address in a file, with or without an index; please see the related discussion above, for claim 1, of absolute vs. relative locations]

However, Liang may not teach explicitly every element of the following limitations as disclosed by Blankesteijn:
and at least one consumer to interface with the at least one backlog and to resolve backlog entries of interest therein by retrieving , from locations of changed data records in the at least one source component that are identified in the at least one backlog current states of the changed data records.
retrieve interface … "pull" mechanism initiated by applications that receive … net change objects having aggregated changes … Tracking, in the form of synchronizing data storage and retrieval in a store 22, is also incorporated into the exemplary embodiment of the data change server system … Finally interface I-Purge 222 facilitates purging data that is no longer needed (e.g., processed or obsolete), Blankesteijn ¶¶95,72,207 [Liang discloses “the backlog entry,” that contains a timestamp and does not contain “updated data;” Blankesteijn further discloses “current states” via net change objects retrieved from “the source component” to synchronize source component producer with target component consumers7]

It would have been obvious to a person having ordinary skill in the art, having the teachings of Liang and Blankesteijn before the effective filing date of the claimed invention, to combine their processing methods because the references are both addressing problems of change-log data replication, so the appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results without any change in their respective functions.
A skilled person would be motivated to modify Liang with Blankesteijn to improve system efficiency in cases where target data structure differs from source (Blankesteijn ¶11) or where application level synchronization is impractical (Blankesteijn ¶12), So “data change objects are combined to render a net change object that incorporates all related changes” [with filters] “applied to minimize transmitting irrelevant changes to subscribing client applications,” so “performance is enhanced by preprocessing changes before they are requested by a client application” (Blankesteijn ¶¶14-19) 8.

As to claim 20, the combination of Liang and Blankesteijn teaches the computer system of claim 18. Blankesteijn further teaches: wherein the computer system includes one backlog shared by a plurality of consumers associated with a plurality of respective target components of the distributed computing system,
and each of the plurality of consumers is configured to resolve backlog entries of the shared backlog, and to pass the resolved backlog entries to the respective associated target component based on a filter, the filter being configured in accordance with interests of the target component.
Even after the data change objects are created, further filters are, in exemplary embodiments, applied to minimize transmitting irrelevant changes to subscribing client applications … filtering on the primary key eliminates a majority of the changes--those that are irrelevant to the client application--and reduces the workload on the change system, Blankesteijn ¶¶17,120 [serving interests of target by filtering irrelevant data]

	As to claim 22, the combination of Liang and Blankesteijn teaches the computer system of claim 18. Blankesteijn further teaches: wherein the memory stores a plurality of backlogs for storing backlog entries of interest to a plurality of respective target components and one producer to write to the plurality of backlogs in accordance with the interests of the target components.
method and system are claimed for propagating changes to a data entry made by a data change source … a propagating mechanism sends the final, "net change" to systems seeking synchronization … Even after the data change objects are created, further filters are, in exemplary embodiments, applied to minimize transmitting irrelevant changes to subscribing client applications, Blankesteijn ¶¶15-17 [“a” data change source (single producer) with (plurality of target) subscribing client applications and systems seeking synchronization]
[please see also Blankesteijn ¶¶76-79,204-210, multiple logs representing a composite logical queue at Blankesteijn Fig. 2 label 146, Method (enterprise class multiple virtual processing environment under Blankesteijn Fig. 2 System, with further details disclosed at Blankesteijn Fig. 3, Fig. 4, and Fig. 5]

	As to claim 23, the combination of Liang and Blankesteijn teaches the computer system of claim 18. Blankesteijn further teaches: wherein the computer system includes a plurality of backlogs and wherein the at least one consumer is configured to resolve backlog entries of the plurality of backlogs and to provide the current states of the data records identified in the backlog entries to a target component.
during step 160 a client application submits a request to the server retrieve interface 126 to retrieve a stored data change object 161 for the client application … Tracking, in the form of synchronizing data storage and retrieval in a store 22, is also incorporated into the exemplary embodiment of the data change server system … Finally interface I-Purge 222 facilitates purging data that is no longer needed (e.g., processed or obsolete), Blankesteijn ¶¶164,72,207 [resolving logged updates by client application interpreted as front end API for target components]
[please see also Blankesteijn ¶¶76-79,204-210, multiple logs representing a composite logical queue at Blankesteijn Fig. 2 label 146, Method (enterprise class multiple virtual processing environment under Blankesteijn Fig. 2 System, with further details disclosed at Blankesteijn Fig. 3, Fig. 4, and Fig. 5]

Claim 19 is rejected under AIA  35 U.S.C. §103(a) as being unpatentable over Liang, US 2014/0164700, in view of Blankesteijn, US 2002/0165724, in further view of Theimer, et al., US 2015/0134626.

	As to claim 19, the combination of Liang and Blankesteijn teaches the computer system of claim 18. However, the combination may not teach explicitly every element of the following limitations as disclosed by Theimer: wherein the at least one backlog is configured to perform a deduplication operation, based on a load condition provided by at least one consumer in communication with the at least one backlog.
Theimer ¶¶43,76,139-140,153 and Fig. 23 teach data stream consumer “at-least-once ingestion policy” where consumers of data streams, such as backlogs, may require input data streams to be deduplicated based on possible “negative consequences of data record duplication” like storage loads (“for avoiding storing new copies of the duplicate data unnecessarily,” ¶43) and processing loads (“total number of records processed,” ¶153)9

It would have been obvious to a person having ordinary skill in the art, having the teachings of Liang and Theimer before the effective filing date of the claimed invention, to combine their processing methods because the references are global-scale distributed processing systems, so the appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results without any change in their respective functions.
One would have been motivated to modify Liang with Theimer because the size and scope of Liang’s global system warrants the use of large-scale multi-tenant processing services, such as Theimer’s, where “Using such storage services, large amounts of data can be stored with desired durability levels … [however] processing of large dynamically fluctuating streams of data remains a challenging proposition [which Theimer’s disclosure addresses]” (Theimer ¶¶2-3).

Claim 21 is rejected under AIA  35 U.S.C. §103(a) as being unpatentable over Liang, US 2014/0164700, in view of Blankesteijn, US 2002/0165724, in further view of Tsirogiannis, et al., US 2014/0279838.

	As to claim 21, the combination of Liang and Blankesteijn teach the computer system of claim 18. However, the combination may not teach explicitly every element of the following limitations as disclosed by Tsirogiannis: wherein the target components associated with the plurality of consumers includes one or more of a search service (Tsirogiannis ¶9 teaches search services as targets of log data), a notification service, a statistics service, and a recommendation service.

It would have been obvious to a person having ordinary skill in the art, having the teachings of Liang and Tsirogiannis before the effective filing date of the claimed invention, to combine their processing methods because the references are complementary. Liang is a log-based replicator, and “Log formats often change and developers may add new fields, or change the field type” (Tsirogiannis ¶97), while Tsirogiannis ¶20 teaches a “schema inference module … to dynamically create a cumulative schema for objects retrieved from a first data source … to a data destination system according to the cumulative schema.” A person having ordinary skill in the art is presumed to have knowledge of relevant art, and with both references teaching methods in the field of computer data transfer, the features of either reference would suggest their application to the other, and their elements can be combined according to known methods to yield predictable results without any change in respective functions. Tsirogiannis’ schema maintenance system would be an obvious data management facility to save developer time and/or alert database administrators as to changes in data streams such as log files where intervention might be necessary during ordinary operating conditions.
One would have been motivated to combine features from the references, generally, to build a more integrated and automated provider-to-consumer data distribution system. But specifically, a skilled person would be motivated to modify Liang’s change-log-based update system with Tsirogiannis’ schema automation for the advantage of Tsirogiannis’ monitoring of log format changes, knowing that many “data stores that support replication maintain a log of operations … to ensure that replicas stay in sync … By reading this log, the monitoring process can identify new records that need to be ingested” (Tsirogiannis ¶352).

Prior Art Made of Record

Prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Buehne, et al., US 20150019487, teaches a timestamp-metadata-only table in ¶¶46-47 (Fig. 3 label 325), “chronological identifier counter 330 may use a form of timestamp in place of SCNs.”

Lomet, US 20060167960, teaches a timestamp-metadata-only table at ¶104 (Fig. 4).

Maionchi et al., US 7890469, teaches a timestamp-metadata-only table in col. 8 line 61 to col. 9 line 3.

Pons, et al., US 20150229993, teaches a deduplicated XML timestamp-metadata-only in ¶62 (Fig. 8).

Sasaki, US 20150277966, teaches a timestamp-metadata-only table in ¶81.

Response to Arguments

Response to Arguments - Claim Objections

Claim objections are withdrawn based on claim amendments.

Response to Arguments - Claim Rejections - 35 USC § 102/103

REMARKS ARGUE, p. 9: “This log is fundamentally different from the "backlog" recited in the instant claims, which stores backlog entries only responsive to detecting a change to a data record in a source component, corresponding to a write request. In the context of the instant invention, it would make no sense to also log read accesses, which are, however, crucial in Liang.”

RESPONSE: Remarks argue limitations not claimed. Claim 1 is not limited to write requests only. The claim is silent about read operations.

Liang generates ID-timestamp log (“backlog”) records, without data contents, as claimed, including write records, for the purpose of messaging/alerting remote data stores so they can determine their update and currency status.

Liang’s methods include read records for the purpose of “detecting a change” to “a source component,” as claimed, in sampling processes that detect source changes by comparing read-request key IDs as well as write-request key IDs. The claim limitations are encompassed by the reference

Liang’s log is functionally and structurally the same as the claimed “backlog.” The difference in the name “log” and “backlog” is not patentably significant. Applicants may be their own lexicographers.

A person having ordinary skill in the art would find the claims, as presently drafted, obvious in view of the Liang’s similarities.

To overcome the rejection over Liang, the applicants may further amend claims to limit the backlog only to contain certain type of updates.

REMARKS ARGUE, p. 9-11: “From context, it appears that the phrase ''hash value of the key" is a short-hand term for the hashed cache value of the data object associated with the unique cache key (rather than a hash computed from the key itself, although hashes of the keys are also computed, for the purpose of key-based sampling as described in paragraph [0031]). This is evidenced, in particular, by the manner in which the "hash values of the keys" are used in the multi-phase process for detecting cache inconsistencies … A change in the stored hash values for a read operation is a sign that there is an inconsistent cache value because a read operation should not change the hash value of the key." This confirms that the "hash value'' corresponds to the cache value, i.e., is a hash of the cached value of the data object. … the log includes "the hashed value of the key" ( apparently meaning the hashed value of the data object associated with the key) … Consequently, Liang and Draper taken in combination do not in any way suggest modifications that would amount to the approach of instant claim l (or 18).”

RESPONSE: Examiner respectfully disagrees. Remarks argument is unpersuasive.

The reference and claims are to be interpreted by a person having ordinary skill in the art who would read plainly Liang ¶¶29, 38-39, and 45 stating “hash value of the key” and presume it means exactly what it says, especially in view of the rest of the disclosure, and in particular, the Liang ¶29 statement: “The hash values of the keys are stored in the log rather than the actual values of the keys because it is less expensive to compare hash values than actual strings of actual value.”

In other words, when asked to match keys, in some embodiments, only hash values are compared, for efficiency purposes, but hash values of keys, not hash values of data contents. The examiner finds nothing in the disclosure stating otherwise, and the Remarks argument concerning Fig. 3 is speculative, inconclusive, and implausible given the Liang ¶29 stated objective of efficiency.

	The purpose of efficiency savings would be recognized by a person having ordinary skill in the art especially considering that Liang’s applicant operates a social media website where large numbers of short messages (e.g., SMS or MMS) would be logged and cached and replicated across the globe, but sometimes inconsistently given network capacities and time constraints.

REMARKS ARGUE, p. 11: “Draper explicitly teaches away from a continuously updated (physical) log.”

RESPONSE: Examiner respectfully disagrees. Draper 1:40-45 includes such teachings, stating: “Commonly owned copending application Ser. No. 08/700,490 filed Sep. 3, 1996 discusses compression of "physical" update logs, namely, logs which are created and maintained more-or-less continuously during database usage. These discussions are incorporated herein by reference.”

REMARKS ARGUE, p. 11: “Blankesteijn teaches away from the generation and use of a backlog that stores merely a data record identifier and a time stamp, but not contents of the data record, as the data change objects in Blankesteijn explicitly specify what has changed in the data object, not merely the fact that a change has occurred.”

RESPONSE: Examiner respectfully disagrees. Blankesteijn does not disparage use of such a backlog by teaching beyond it.

REMARKS ARGUE, p. 12: “None of these additional references cures the deficiencies in the teachings of Liang, Draper, and Blankesteijn relative to independent claims 1 and 18. In sum, the cited references fail to teach all limitations of independent claims land 18. In … claims 1 and 18, and all their dependent claims, are patentable over the cited art …”

RESPONSE: Examiner respectfully disagrees inasmuch as Liang, Draper, and Blankesteijn reasonably disclose the independent claims, as noted above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Jacobs whose telephone number is 571-272-3856. The examiner can normally be reached on Monday - Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Mariela Reyes, can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Edward Jacobs/
Examiner, Art Unit 2159
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159                                                                                                                                                                                                        





    
        
            
        
            
        
            
    

    
        1 “Location of the changed data record” is not claimed as an absolute location. Liang’s record “key” “identifies a location” of a record because its name indicates its relative location in a source file or database, just as a city name locates a pinpoint address on a road map that identifies a city location relative to other cities and landmarks without absolute coordinates of latitude and longitude. Indexes save time for retrieval but are not essential to determining a location because a record key can be located by a sequential scan of data, just as page and quadrant numbers in a street map index reduce scanning time to find the location that is identified by a street name or city name, but a street map index is not essential to establish the location of the named entity.
        
        2 The following additional sections of Draper provide background to clarify the reference disclosure’s equivalence to the claim limitations: Draper 3:17-23 with Fig. 3’s and Fig. 4’s teach “TAG 204,400” as a master timestamped backlog of updates against master file/database “DATA 202” with backlog variations established by “Index 300,402” named as a “Virtual Update Log” (Draper at Title, and Draper at Abstract); Draper 7:53-67 and Fig. 5 teach updating a cache replica from the backlog event entries; 
        
        3 A prima facie conclusion of obviousness is thus supported as articulated in MPEP §2143(I)(A) per KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). I.e., the claim elements are all well known in the art (e.g., Draper was filed in 1997), they are combinable by ordinary skill, and there is no evidence that their combination, as claimed, produces a novel or unexpected result beyond ordinary progress in the art. The examiner encourages the applicant to present any evidence that may rebut these findings. 
        
        4 With regard to Teaching-Suggestion-Motivation for combining the references, as opposed to KSR rationales directed for combining the elements, the examiner finds that Draper 10:31-11:10’s suggested benefits do not teach away from Liang’s log methods because the particular modifications do not render Liang unsatisfactory for its intended purpose and the suggestion of the claimed invention is not negated by desirable alternatives. Please see MPEP §2143.01.
        
        5 Ramesh ¶51 states: “one or both of Tables 1.1. and 2.1 include entries for time stamps, and the deduplication engine selects entries in order from later time stamps to older time stamps, thereby generating a compact change log from the newest-in-time entries. In either case, each data block name is represented once in the change log so that each entry includes a unique data block name.”
        
        6 For context, please see also: Ahn ¶¶154-157 (teaching deduplication as an optional feature of a backup operation), Ahn ¶6 (disclosing a “backup readiness score” triggering a log file backup), Ahn ¶7 (teaching size of a log file as a backup-readiness operational factor), and Ahn ¶9 (teaching backup jobs triggered when an operational factor exceeds a threshold).
        7 Please see above claim 1 comments related to absolute and relative address locations, noting that record identifiers such as keys serve to identify relative record locations. Also, please note that the examiner interprets the phrase “from locations in,” as drafted in claim 18, differently than the similar phrase (“from the location in”) is interpreted in the last limitation of claim 1; here in claim 18, the “location” phrase is not interpreted as modifying “retrieving” but rather as modifying “data records identified,” i.e., the data records are those that are identified from source component locations stored in the backlog, so the amendment is regarded as being a clarification rather than materially changing the scope of the claim, as in claim 1;” otherwise, the Draper reference is to be considered as being incorporated into the rejection of this claim (and its dependents) on the same grounds and for the same reasons that Draper is cited in the rejection of claim 1.
        
        8 In regard to motivation to combine these references under a TSM rationale, please see MPEP §2144(IV), which states: “See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention).”
        9 Theimer ¶¶53,73 and Fig. 1 and Fig. 6 teach backlog data stream producer (“provider”) networks: “logging applications … logging or monitoring agents instantiated at hundreds or thousands of physical and/or virtual servers of a provider network … may collect various log messages and/or metrics at their respective servers and periodically submit the collected messages or metrics to a front-end load distributor”